Citation Nr: 1550939	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-25 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder and associated neurological abnormalities, to include as due to service-connected knee disabilities.

2.  Entitlement to service connection for a low back disorder and associated neurological abnormalities as a result of direct causation by service-connected knee disabilities.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to February 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the RO in Columbia, South Carolina.

As different dispositions are appropriate for the etiologic theories of secondary causation and secondary aggravation (as well as direct and presumptive causation), the Board has bifurcated the issue on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits based on different etiologic bases), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The Veteran submitted additional medical evidence after the most recent RO adjudication of the issue on appeal but did not request that the claim be remanded to the RO for initial consideration of this evidence.  However, a recent amendment in the applicable law does not require a remand for RO consideration under the circumstances here.  Where a claimant submits evidence at the time of, or after, a substantive appeal has been received, such evidence shall be subject to initial review by the Board unless the claimant requests in writing that the agency of original jurisdiction initially review such evidence.  38 U.S.C.A. § 7105 (for substantive appeals received after February 2, 2013).  As the Veteran did not request a remand for RO adjudication, such is not required.  

The Board acknowledges the Veteran's request in the Notice of Disagreement that his appeal should be addressed by a Decision Review Officer at the RO, and his assertion in the VA Form 9 that this was not accomplished.  However, a review of the July 2013 Statement of the Case reveals that it was signed by a Decision Review Officer.  Therefore, the Veteran has received the review requested.  


FINDINGS OF FACT

1.  In a December 2005 decision, the Board denied service connection for a low back disorder, addressing the etiologic theories of direct service connection, secondary service connection, and secondary aggravation.  

2.  At the time of the last final denial of the claim, the evidence substantiated the required element of (1) a current disability, but did not substantiate the required elements of (2) an injury or disease in service, or (3) a relationship between the current disability and service (direct causation) or a relationship of either secondary causation or secondary aggravation between the current disability and service-connected knee disabilities.  

3.  To the extent the evidence received since the December 2005 Board decision addresses the unestablished fact of secondary causation of a low back disorder by  service-connected knee disabilities it is neither cumulative nor redundant of evidence previously of record, and, it raises a reasonable possibility of substantiating the claim.  

4.  To the extent the additional evidence addresses the unestablished fact of direct service connection or secondary aggravation, it is cumulative and redundant of evidence previously of record, and, it does not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran's current low back disorder (and its associated neurological abnormalities) is not proximately due to or the result of the service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a low back disorder and associated neurological abnormalities on a secondary causation basis, under 38 C.F.R. § 3.310(a), are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a) (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disorder and associated neurological abnormalities on the bases of direct service connection, under 38 C.F.R. § 3.303(a), and secondary aggravation, under 38 C.F.R. § 3.310(b), are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303(a), 3.310(b) (2015).

3.  A low back disorder (and its associated neurological abnormalities) is not proximately due to or a result of service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The law also provides for a presumption of service connection for certain chronic diseases enumerated under 38 C.F.R. § 3.309(a).  Those diseases include arthritis.  However, the Veteran has never contended that spinal arthritis became manifest to a degree of 10 percent or more within one year of service separation, and the evidence does not otherwise substantiate this.  Therefore, those provisions will not be further addressed.  

In a September 2002 rating decision, the RO denied service connection for a low back disorder and addressed the specifically raised theory of secondary aggravation of the low back disorder by the right knee disability.  In addition, the September 2002 decision addressed direct causation and secondary causation, finding that neither theory was substantiated.  The Veteran appealed the RO's decision.  In a December 2005 decision, the Board denied the appeal finding that a low back disorder (1) was not incurred or aggravated by service, (2) was not proximately due to or a result of a service-connected disability, and (3) was not aggravated by a service-connected disability.  The December 2005 Board decision is the last denial of the claim on any basis prior to the current application to reopen.  

At the time of the December 2005 decision, the evidence included service treatment records, post-service VA outpatient records, private medical records, and the Veteran's assertions regarding secondary aggravation of his low back disorder by the service-connected right knee disability.  The evidence substantiated a current low back disorder in the nature of a post-operative lumbosacral disc injury, but did not substantiate an injury or disease of the low back in service, a causal nexus between the low back disorder and either service or a service-connected disability, or a permanent worsening beyond natural progress of the low back disorder by a service-connected disability.  

As reconsideration of the Board's December 2005 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Although the RO reopened the claim and adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

The Veteran submitted an application to reopen the claim in November 2011.  In contrast to his previous assertions which specifically denied a causal relationship between the back disorder and the knee disorders, but which specified that the back disorder was aggravated by the knee disorders, the Veteran asserted in this application that the back disorder was actually caused by his bilateral knee disorders.  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  Shade v. Shinseki, 24 Vet. App. 100 (2010).  In a fact pattern where a prior denial was based on lack of current disability and nexus, the United States Court of Appeals for Veterans' Claims (Veterans Court) found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the evidence received since the December 2005 Board decision is a private medical opinion dated December 15, 2011, which purports to relate the cause of the Veteran's back disorder to his service-connected knee disorders.  As the December 2011 opinion addresses the unestablished fact of etiology, to the extent of secondary causation under 38 C.F.R. § 3.310(a), it is new and material evidence, and the Board finds that reopening of the claim on that limited basis is warranted. 

The December 2011 opinion does not purport to relate a current low back disorder directly to service or to establish that there was a permanent worsening of the low back disorder by the service-connected knee disorders.  

VA outpatient treatment records and a private MRI report dated February 15, 2010, have been received since the December 2005 decision.  These establish ongoing treatment for low back complaints.  However, these are not new and material evidence for purposes of reopening the claim on the bases of direct service connection or secondary aggravation, as they do not address these questions.  

The Veteran has submitted additional statements which have also been considered.  As noted, the Veteran's assertions are materially different than previously expressed, as he had specifically denied that his low back disorder was caused by his knee disabilities.  He asserted that the disorder was independently caused, but was aggravated by the service-connected knee disabilities.  The statements and assertions of the Veteran received since the December 2005 Board decision are in accord with the December 2011 opinion, i.e., that the knee disabilities directly caused the back disability.  Therefore, to the extent of direct service connection and secondary aggravation theories, these statements are not new and material evidence.  

The Board notes that there has been a change in the regulation governing secondary service connection since the December 2005 Board decision.  However, the amendment had the principal effect of implementing existing judicial precedent and did not substantively change the law that was applied in that decision.  Under the regulation in effect at the time the December 2005 Board decision, the pertinent regulation simply provided that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  However, that regulation was interpreted Veterans Court to permit service connection for not only the disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App.439, 448 (1995).  Accordingly, there has been no liberalization of the law regarding service connection for aggravation so as to support reopening or de novo reconsideration on that basis.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a low back disorder and associated neurological abnormalities on direct service connection and secondary aggravation theories has not been received.  As such, the Board's December 2005 decision remains final with respect to those matters.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim on either basis, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Secondary Causation Claim

Regarding the criteria for secondary causation under 38 C.F.R. § 3.310(a), set out above, the evidence here establishes element (1), a current back disorder, and also establishes element (2), service-connected bilateral knee disabilities.  The element remaining to be established is element (3), a causal nexus between the current low back disorder and the service-connected knee disabilities.  

The first reference in the claims file to a low back disorder comes from an October 17, 2000, letter from R. Rivard, MD to another physician.  This letter includes the account that the Veteran "sustained an injury at work on 09/29/99 while working as a Paramedic for the West Point Fire Department."  The Veteran reported that "while lifting a patient on a stretcher, he felt that his back gave away."  The letter also notes that a lumbar discectomy was performed at the L5-S1 level on January 6, 2000 (VBMS record 05/03/2002).  

A February 22, 2001, private treatment note of J.M. McWhorter, MD reveals that the Veteran reported that he had sustained a lifting injury in 1999 and stated that "[s]ince that time, he has had low back pain off and on (VBMS record 04/23/2003).  

The report of a July 2002 VA examination reveals the Veteran's account that he hurt his back at work in September 1999.  

A December 10, 2002, Office Note of Dr. McWhorter reveals that the Veteran was involved in a motor vehicle accident the previous night and since then, "he has had pain in this low back and he states he has some numbness in both legs and both feet and in his knees."

Thus, in contrast to the Veteran's recent assertion that his back disorder was caused by his bilateral knee disability, the evidence contemporaneous to, and within a few years of, the onset of low back symptoms, directly attributes the onset of symptoms to a work-related back injury, with a reinjury in 2002.  

The Board acknowledges that, in addition to the 2002 injury, an August 8, 2002, report relates an exacerbation of the previous injury to the Veteran's right knee giving way (see VBMS record 04/23/2003); however, the issue remaining on appeal is limited to secondary causation.  The August 2002 report was addressed in the Board's final December 2005 decision.  In any event, this report does not establish or suggest that the injury reported was the initial cause of the disorder or represented the onset of symptoms.  This is clearly not the case.  

Turning to the opinion evidence regarding secondary causation, the Board notes that there is a conflict in the evidence.  The July 2002 VA examiner reported the Veteran's assertion that, when his knee bothers him, very often, his back will start hurting also.  However, that examiner opined that "there is no causal relationship from his service-connected right knee condition for his back condition or surgery."  

A May 2005 VA examination includes a negative opinion regarding secondary aggravation and also notes in explanation that the low back disorder dates from an injury to his back in 1999 with aggravation in 2002, at which time it was clearly stated that the Veteran injured his back on two separate occasions.  The examiner opined that these injuries were more likely than not to be the reason for the Veteran's problems with the back.  

A December 2011 opinion of J.E. Ritchie, MD states that "it is more likely than not that [the Veteran's] bilateral service-connected knee condition has caused his low back condition."  The opinion continues that "[y]ears of antalgic gait from the [Veteran's] service connected knees (he was discharged in 1990) can affect impairment in balance, pelvic rotation, pelvic tilt and strength in core [muscle] groups in the lumbar spine, which then makes the lumbar spine weak and more susceptible to injury, which happened in [the Veteran's case]."  Dr. Ritchie noted that his opinion and rationale are supported, by "years of experience as an orthopedic surgeon and by medical literature."

The RO obtained a VA medical opinion in September 2012.  The examiner diagnosed degenerative disc disease and opined that it is less likely than not that the degenerative joint disease of the knees and antalgic gait caused the degenerative disc disease of lumbar spine.  In contrast to the rationale of Dr. Ritchie, the VA examiner noted the lack of support for the assertion that degenerative joint disease of the knees with multiple surgeries leads to degenerative disc disease of lumbar spine.  The opinion of Dr. Ritchie was specifically noted and considered by the VA examiner who essentially disagreed with Dr. Ritchie on this point, noting that the assertion was contrary to the criteria used by VA physicians.  The examiner concluded that there does not appear to be sufficient evidence to correlate the two conditions.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence (Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another (Owens v. Brown, 7 Vet. App. 429, 433 (1995)) as long as the Board does not reject a medical opinion based on its own medical judgment (Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App 171 (1991)). 

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a causal relationship between the current back disorder and the service-connected knee disabilities.  While the December 2011 opinion of Dr. Ritchie is favorable, it suffers from several deficiencies which reduce its probative weight substantially.  

Most notable with respect to Dr. Ritchie's opinion is that it purports to establish causation without mentioning the clearly documented back injury in 1999 or the contemporaneous evidence establishing onset of back symptoms at that time.  If Dr. Ritchie did not consider this injury to be significant in terms of causation, he should have discussed this and given reasons for such conclusion.  In the absence of any explanation for Dr. Ritchie's failure to discuss this significant evidence, the Board is left to conclude that his opinion is based on an incomplete or inaccurate knowledge of the facts and evidence.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

While the Board acknowledges the Veteran's assertions that Dr. Ritchie's opinion was not properly considered in denying his claim, the Board has given the opinion a thorough review and finds that it cannot be relied upon for the reasons already addressed.  The Board also acknowledges the Veteran's assertion that the opinion of a board-certified specialist should carry greater weight than the VA examiner's opinion.  However, with a few exceptions, primarily relating to mental disorders, a medical opinion need not be provided by a specialist.  Rather, medical opinions need only be provided by a qualified medical professional, and they are evaluated on their inherent qualities, such as their accurate accounting of medical history, and their explanation of the opinion provided.  Dr. Ritchie's opinion does not accurately account for the medical history in this case and is not reliable evidence. 

To the extent the Veteran, as a trained paramedic, has asserted that his knee disability caused his low back disorder, he also has not addressed the 1999 injury in regard to this recently asserted opinion.  While the Veteran is certainly competent to describe his observable symptoms, and as a person with some medial training, may be competent to describe the etiology of his back disability, he has not done so in a way that is consistent with the established facts in this case.  Rather, he has changed his assertions materially over the course of the claim, stating in April 2002 that he knew the knee disability was not the cause of his back disorder, and now stating that he believes it is the cause of the back disorder.  This material inconsistency in his account on this crucial question reduces the probative weight of his opinion regarding causation.  

The Board also finds that the contemporaneous nature of the statements made at the time of the 1999 injury make them more reliable than the recent statements made in support of the claim.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board also notes that the "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of back symptoms.  Rather, it is the accuracy of the Veteran's recent assertion which the Board finds is lacking.  Simply put, the contemporaneous reports made at the time of the 1999 injury are more reliable and convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

As the Board has found that a preponderance of the evidence is against the asserted secondary causation of the Veteran's back disorder, and as no other etiologic theory is currently before the Board on appeal, the Board concludes that service connection for a low back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

As reopening of the claim of entitlement to service connection for a low back disorder has been granted, there are no further duties to notify or assist regarding that matter.  The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion addressing etiology.  The Veteran has made no specific allegations as to the inadequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Rather, as noted above, the Veteran has disputed the weight assigned to the VA opinion in comparison to the private opinion submitted by him.  As discussed in detail above, the Board finds that the VA opinion is adequate as it addresses the question of secondary causation and is accompanied by a rationale that is consistent with the evidence and medical history.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Reopening of the claim of entitlement to service connection for a low back disorder and associated neurological abnormalities on the basis of secondary causation, under 38 C.F.R. § 3.310(a), is warranted; the appeal is granted to this extent only.  

Service connection for a low back disorder and associated neurological abnormalities, as proximately due to or the result of service-connected knee disabilities, under the provisions of 38 C.F.R. § 3.310(a), is denied.

Reopening of the claim of entitlement to service connection for a low back disorder and associated neurological abnormalities on a direct basis, under 38 C.F.R. § 3.303(a), and on the basis of secondary aggravation, under 38 C.F.R. § 3.310(b), is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


